DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,114,505 B2.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter of Claim(s) of the instant application is encompassed by the subject matter of the Claim(s) of U.S. Patent No. 11,114,505 and is obvious.

Claims 15-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,854,678 B2.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter of Claim(s) of the instant application is encompassed by the subject matter of the Claim(s) of U.S. Patent No. 10,854,678 and is obvious.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see the attached form PTO-892 for pertinent cited art.	
Sato (US publication 2016/0043144 A1) teaches an imaging device (fig. 1 and related text) comprising: a semiconductor substrate (101, [0016]) including a pixel region (161-164 regions, [0015]) in which pixels are arranged (fig. 1) and a peripheral region (165) adjacent to the pixel region (fig. 1); an insulating layer (112/113, [0017]) that covers the pixel region and the peripheral region (fig. 1); a first electrode (a plurality of 124 in pixel region 161-164) located on the insulating layer above the pixel region (fig. 1); a photoelectric conversion layer (126, [0017]) that covers the first electrode (fig. 1); a second electrode (127, [0017]) that covers the photoelectric conversion layer (fig. 1); detection circuitry (102/103, readout circuit, [0021]) located in the pixel region and connected to the first electrode (fig. 1); peripheral circuitry (104, amplification/scan circuits, [0015-0016]) located in the peripheral region and connected to the detection circuitry (fig. 1); and a third electrode (124 in 165 region) located on the insulating layer above the peripheral region (fig. 1), wherein the second electrode extends above the peripheral region (fig. 1), and the second electrode includes a connection region (where 124 and 127 connect in 165 region) in which the second electrode is connected to the third electrode (fig. 1), the connection region overlapping the peripheral circuitry in plan view (fig. 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed R Alam whose telephone number is 469-295-9205 and can normally be reached between 8:00am-6:00pm (M-F) or by e-mail via Mohammed.Alam1@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R ALAM/Primary Examiner, Art Unit 2828